DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

This Office Action is in reply to Applicants’ correspondence of 05/07/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 05/18/2020 Applicants elected without traverse for examination of the invention of Group I (claims directed to methods for predicting risk of breast cancer and associate methods of stratifying or treating), and the particular 

Information Disclosure Statement
As noted on page 3 of the Office Action of 07/31/2020 unless the references listed is the specification (e.g.:  pages 54-55) have been cited by the examiner on form PTO-892, or included in the IDS of 05/18/2020, they have not been considered.

Withdrawn Claim Rejections - 35 USC § 112 – New Matter
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-4 of the Office Action of 02/08/2021, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejection - Improper Markush Grouping
The rejection of claims under the judicially approved “improper Markush grouping” doctrine, as set forth on pages 4-8 of the Office Action of 02/08/2021, is withdrawn in light of the amendments to the claims

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
Any rejections made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 6-8 of the Office Action of 07/31/2020 which are not reiterated below are withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112 – Indefiniteness
New as Necessitated by Claim Amendments
Claims 9, 20, 22, 26, 30 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9, 20, 22, 26, 30 and 34-37 are unclear over recitation of the limitation “Cqnormalized = AVG Cq – SF”, as recited in part (b) of claim 9 from which claims 20, 22, 26, 30 and 34-37 depend.  The claims are unclear because there is no explanation pertaining to the values of “AVG Cq” or “SF”.  The claims may be made more clear in this regard if amended to indicate that “SF” is the difference between the AVG Cq value of at least one reference gene and the mean of the AVG Cq of the at least one reference gene calculated across a plurality of training samples.
Claims 9, 20, 22, 26, 30 and 34-37 are unclear over recitation of the limitation “administering a breast cancer treatment to the subject, wherein the breast cancer treatment is based on the risk score” as recited in part (c) of claim 9 from which claims 20, 22, 26, 30 and 34-37 depend.  The limitation is unclear because the claims do not set forth the nature of the “risk score”, and thus it is unclear how any treatment is intended to be required to be “based on the risk score”.  The claims may be made more clear in this regard if amended to include an explanation of the risk score (e.g.:  wherein a higher risk score indicates and increased risk of breast cancer recurrence in the subject), and an indication of how the score is used as a basis for what treatment is administered to the subject (e.g.:  wherein the breast cancer treatment administered to 
Claim 36 is unclear over recitation of the limitation “if the risk score is greater than a 2-class cut-off score” because any such “cut-off score” can be entirely dependent upon the analysis of any particular population of individuals.  Additionally even in the analysis of any given population any “cut-off score” can be changed to optimize, for example, sensitivity or specificity of the score.  As the recitation in the claim is a variable concept which makes the required treatment as recited in the claim unclear.
Claim 37 is unclear over recitation of the limitations related to “percentile risk score”.  Similar to the rejection above, and “percentile risk score” is dependent upon the analysis of any particular population of individuals, and thus such scores are variable concept which makes the required treatment as recited in the claim unclear.

Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims under 35 U.S.C. 101, as set forth on pages 10-14 of the Office Action of 02/08/2021, is withdrawn in light of the amendments to the claims.  The amendments to the claims, in light of the specification, require that a “breast cancer treatment” is administered to the subject.  The specification teaches that treatmetns for breast cancer are those typically known in the art such as surgery, adjuvant radiotherapy, endocrine therapy, and chemotherapy.



Claim Rejections - 35 USC § 112 – Scope of Enablement
Maintained, modified as necessitated by claim amendments

Claims 9, 20, 22, 26, 30 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
methods of predicting risk of breast cancer recurrence in a human subject comprising determining the levels of mRNA expression of H2AFZ, CDK1, EXOSC4, PHLDA2, APOBEC3B, EIF4EBP1, SFN, PHB, EPB41L5, RACGAP1, MRPS23, TOP2A, H2AFJ, NOL3, MIEN1, CENPW, LY6E, ALYREF, MMP1, and NDUFB10 (as consonant with the election) in a sample of breast cancer tissue from a subject, and calculating a risk score that is             
                ∑
                ⅈ
                (
                
                    
                        β
                    
                    
                        i
                    
                
                *
                C
                q
            
        normalized), wherein i is the summation index for the genes; β is the ridge penalized Cox model coefficient for each of the genes; and Cqnormalized is the normalized average Cq for each of the genes equal to AVG Cq - SF wherein SF is the difference between the AVG Cq value of at least one reference gene for each subject and a constant reference value K, wherein K= 25.012586069, which represents the mean of the AVG Cq of the at least one reference gene calculated across a plurality of training samples

does not reasonably provide enablement for the methods as claimed which encompass the measure of analyte (e.g.:  mRNA or protein) to determine the level of expression of the genes in any sample type (e.g.:  breast tissue, blood, urine, saliva) and using any algorithm to calculate a risk score.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Nature of the invention and the breadth of the claims
The rejected claims broadly encompass the predicting or stratifying the risk of breast cancer recurrence in a subject based on any risk score calculated using any measures of gene expression identified in any sample type.  The claims broadly encompass the analysis of any biological sample type from any subject organism, and any measured levels of an analyte.
Direction provided by the specification and working example
The specification provides examples (p.34 of the specification) of the analysis of mRNA gene expression of 20 particular genes in breast tissue samples and the use of the expression levels in the calculation of a risk score that is predictive of breast cancer recurrence.
The specification teaches (e.g.:  p.11) that any type of sample is suitable for the determining of gene expression for use in calculating a risk score, but there are no examples of the use of any type of sample other than breast tissue.
The specification teaches (e.g.: p.13) that the methods of the claims are applicable to any type of mammal, but there are no example of the analysis of any samples from any non-human subjects.
The specification teaches (e.g.: p.14) that the methods of the claims may use the determination of any analyte (e.g.:  proteins) in the determination of gene expression, but there are no example of the analysis of any analytes other than mRNA.
The specification provides only the exemplification of a risk score calculation that is a summation of a normalized Cq value obtained by RT-qPCR determination of mRNA gene expression.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art with regard to the analysis of gene expression in any sample from a subject is high, the level of unpredictability in correlating any measure of gene expression with aggressiveness of a cancer phenotype is higher.  Such unpredictability is demonstrated by the instant specification and the related art.

Similarly, because the claims encompass examining samples from any sample source (e.g. any tissue or body fluid type), it is relevant to point out the unpredictability with regard to the analysis of gene expression profiles obtained from different sample types.  The post-filing art of Cobb et al (2002) teaches the analysis of gene expression in spleen and liver sample from septic mice.  Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).  It is thus unpredictable as to how one might extrapolate gene expression levels from a breast tissue sample (as provided in the instant specification) to the analysis of gene expression in a sample obtained from any other source (e.g. any different tissue, organ, or excretion).
Because the claims encompass the analysis of any gene expression biomarker analytes (e.g.: protein or mRNA), whereas the specification provides only the example of mRNA analysis, it is relevant to point out that Chen (2002) teaches that it is common 
Because the claims encompass detecting any level of gene expression, and using any methods (i.e.:  no particular algorithm is required by the claims), it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).  Additionally, the instant specification teaches (e.g.:  p.40-41) that particular methods of normalization were used in order to retain expression level data which is lost using other methods of expression level determination typically used in the art.  It is thus unpredictable as to whether or not any combination of gene expression levels (i.e.:  combined to form a score using any method) would effectively characterize risk of breast cancer recurrence.  
Quantity of experimentation required
	A large and prohibitive amount of experimentation would have to be performed in order to make and use the claimed invention.  One would have to establish that any particular determined level of gene expression of the lelected gene combination is indicative of a cancer recurrence.  Within the scope of the claims, this would require 
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the provided guidance and the description of the working example, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as encompassing subject matter that is not enabled by the specification as originally filed.  Applicants’ arguments (p.14 of the Remarks of 05/07/2021) have been fully considered but are not persuasive to withdrawn the rejection.  The examiner maintains that there is non-enabled breadth in the claimed methods in particular with regard to the analysis of any sample type (i.e.:  the claims do not specify that the sample is a sample of breast cancer tissue) and the methods of gene expression determination (i.e.:  the claims do not specify the use of mRNA as the analyte).  Additionally, while the claims make a 

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634